Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 1 of 32 PageID: 903



 *NOT FOR PUBLICATION*

                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
 ____________________________________
                                      :
 PATSY CHAMBERS,                      :
                                      :   Civil Action No.: 18-14857 (FLW)
                     Plaintiff,       :
                                      :              OPINION
    vs.                               :
                                      :
 LLMD ASSOCIATES, LLC d/b/a           :
 WATER’S EDGE HEALTHCARE AND :
 REHABILITATION CENTER,               :
                                      :
                   Defendant.         :
 ____________________________________:

 WOLFSON, Chief Judge:

    Plaintiff Patsy Chambers (“Plaintiff” or “Ms. Chambers”), alleges that her former employer,

 Water’s Edge Healthcare and Rehabilitation Center (“Defendant” or “Water’s Edge”), violated the

 New Jersey Law Against Discrimination (“NJLAD”), and Title VII of the Civil Rights Act of 1964

 (“Title VII”), by failing to take prompt and adequate action to prevent and correct an alleged hostile

 work environment based on sexual harassment. Defendant moves for summary judgment pursuant

 to Federal Rule of Civil Procedure 56. For the reasons set forth below, Defendant’s motion is

 GRANTED.

    I.      FACTUAL AND PROCEDURAL HISTORY

            A. Plaintiff and Water’s Edge

         The following facts are undisputed unless otherwise noted. In 1995, Plaintiff began

 working as a receptionist at Water’s Edge, a postacute rehabilitation and longterm care facility in

 Trenton, New Jersey, and she held that position through July 2019. ECF No. 24-2, Defendant’s

 Statement of Undisputed Material Facts (“Def. SOMF”) ¶¶ 1,4. As a receptionist, Plaintiff was

                                                   1
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 2 of 32 PageID: 904



 stationed in the reception area and her job duties included answering the phone, distributing money

 to residents, collecting payments, talking to residents, updating paperwork, passing out cigarettes

 to residents, and generally assisting the residents, as necessary. Id. at ¶¶ 9-10.

         Water’s Edge has various policies prohibiting harassment and discrimination in the

 workplace and provides training for all employees on prevention mechanisms and the available

 complaint procedures. Def. SOMF ¶¶ 1,3,13-14. During the course of Plaintiff’s employment,

 she attended some of those trainings, and was aware of the procedures in place for reporting a

 harassment complaint. Id. at ¶¶ 2.

             B. Mr. Matthew’s Harassment of Plaintiff

         Plaintiff’s claims stem from a series of interactions with a co-worker, Terence Mathews,

 and Water’s Edge’s response to his behavior. Mr. Matthews did not work directly with Plaintiff;

 rather, he was employed as a Housekeeping Department Floor Tech, and was also a member of,

 and union delegate for, the United Hospital and Healthcare Workers, District 1199J (the “Union”),

 the collective bargaining agent at Water’s Edge. Id. at ¶ 12; Pl. Reply SOMF ¶59. During his

 time at Water’s Edge, Mr. Matthews also attended trainings on workplace harassment and

 acknowledged that he was aware of Water’s Edge’s anti-harassment policies and procedures. Def.

 SOMF ¶¶ 13-14.

         Plaintiff’s difficulties with Mr. Matthews first began in 2013, when Mr. Matthews

 allegedly called Plaintiff a “little bitch.” Id. at ¶ 15. Plaintiff reported the incident to Mr. Dallos,

 Water’s Edge’s Licensed Nursing Home Administrator. Id. at ¶¶ 6, 16. Plaintiff’s direct

 supervisor was Rosa Cruz, and Mr. Dallos was Ms. Cruz’s supervisor. Id. at ¶ 6. Mr. Dallos spoke

 to Mr. Matthews about the incident, but Plaintiff was not made aware of what, if any additional

 steps, Mr. Dallos may have taken to address the complaint. Id. at ¶ 17. According to Mr. Dallos,



                                                    2
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 3 of 32 PageID: 905



 Mr. Matthews denied making the comment to Plaintiff and no other employees witnessed the

 incident. Id. at ¶ 18. During his deposition, Mr. Dallos testified that he had never received any

 other complaints that Mr. Matthews had made “profane” or “vulgar” comments in the workplace.

 Id. at ¶ 18. As a result, Mr. Matthews was not disciplined following that incident. Id.

        In September 2015, Plaintiff reported a second confrontation with Matthews. On that day,

 Plaintiff left the building with another coworker in order to go smoke a cigarette and Mr. Matthews

 followed the of them out of the building. Chambers Dep., 88:9-20; Id. at ¶ 20. Aware that Mr.

 Matthews was behind her, Ms. Chambers “turned around came back in.” Chambers Dep., 88:9-

 20; Def. SOMF ¶ 20. After she walked away from Matthews, he purportedly stated “you can’t do

 anything with ignorant people,” which Plaintiff believed was directed at her. Def. SOMF ¶ 20.

 During her deposition, Plaintiff elaborated that after she went back inside Mr. Matthews “got mad

 because [she] didn’t stay out there with them because [she] didn’t ever want to be around him . . .

 that’s when he said ignorant, you know, and other nasty stuff but every time [she] would go out,

 he would follow [her] no matter where [she] went in the building.” Pl. Reply SOMF. ¶ 20;

 Chambers Dep., 88:9-20.

        Plaintiff reported the incident to Mr. Dallos, as well as Chaya Weinberg, the Assistant

 Licensed Nursing Home Administrator. Def. SOMF ¶¶ 6, 20. On September 16, 2015, Mr. Dallos

 arranged a meeting with Mr. Matthews and a representative from the Union, during which Mr.

 Dallos explained Water’s Edge’s policies and procedures related to harassment in the workplace

 and provided Mr. Matthews with copies of the policies. Id. at ¶ 21. At the conclusion of the

 meeting, Mr. Dallos issued Mr. Matthews a “Corrective Action Notice” for “Rudeness to

 Employee”; however, Mr. Matthews refused to sign the Corrective Action Notice because he

 denied making the statement. Id. That same day, Plaintiff met with Mr. Dallos, Ms. Weinberg



                                                 3
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 4 of 32 PageID: 906



 and Sandy Mozdierz, Water’s Edge’s VP of Business Development, to discuss Water’s Edge’s

 response to her harassment complaint. Id. at ¶ 22. Plaintiff was advised that the issue had been

 addressed with Mr. Matthews and that if any further incidents occurred, Plaintiff should report

 them to management. Id. Ms. Weinberg’s meeting notes also reflect that Plaintiff was told “should

 another incident occur it will result in termination of employment for [Mr. Matthews.]” See

 Declaration of Scott I. Fegley (“Fegley Cert.”), Ex. B, Meeting Notes.

        Plaintiff reported another incident with Mr. Matthews to Water’s Edge Management

 approximately a year and a half later on April 23, 2017. Id. at ¶ 24. On that occasion, Plaintiff

 reported that Mr. Matthews provided a cigarette to one of the residents in violation of Water’s

 Edge’s Smoking Policy. Id. The Smoking Policy provides for each resident to have no more than

 one cigarette per hour, between 8 a.m. and 8 p.m., which Plaintiff, or whichever receptionist was

 on duty, would distribute. Id. In Plaintiff’s view, Mr. Matthews’ actions were intended make

 Plaintiff “appear unfair and in a poor light to other residents who had to abide by the smoking

 policy and would assume [Plaintiff] had given the cigarette to the resident in question.” Id. In

 response to Plaintiff’s complaint, on April 24, 2017, Mr. Dallos met with Mr. Matthews and

 reviewed the Water’s Edge smoking policy. Id.

       That same month, Plaintiff reported to Ms. Weinberg that Mr. Matthews would often

 perform his housekeeping duties in the lunchroom, during Plaintiff’s lunch break. Id. at ¶25. Even

 when Ms. Chambers changed the timing of her lunch break, she nonetheless, continued to

 encounter Mr. Matthews in the lunchroom. Pl. SOMF. at ¶26. Eventually, she began eating in the

 employee breakroom in order to avoid him. Id. At that time, she also reported that, on one

 occasion, Mr. Matthews borrowed her newspaper, which was clearly labeled with Plaintiff’s name

 on it, from another coworker, and refused to return it in a timely fashion. Def. SOMF. at ¶25;



                                                 4
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 5 of 32 PageID: 907



 Blasio Decl, Ex. 3, Deposition of Patsy Chambers (“Chambers Dep.”) 107:18 to 108:23. During

 that meeting, Plaintiff also complained that Mr. Matthews “curses up and down the hallways and

 says profanities.” Def. SOMF. at ¶25.

         In response to Plaintiff’s complaints, Ms. Weinberg met with Mr. Matthews. DeBlasio

 Dec., Ex. 11, Meeting Notes. Ms. Weinberg’s documentation of the meeting explained that “it

 was not a discipline meeting,” however, she and Mr. Dallos explained Ms. Chambers’ concerns

 and asked Mr. Matthews to limit his time in areas where Ms. Chambers was present because she

 was uncomfortable in his presence. Id. Following her conversation with Mr. Matthews, Ms.

 Weinberg told Plaintiff that Mr. Matthews’ work schedule would be altered so that he would not

 be in the lunch area at the same time as Plaintiff. Id. at ¶26. During her deposition, Plaintiff

 testified that despite reporting the incident to Ms. Weinberg, there were still occasions when Mr.

 Matthews would work in the lunchroom during Plaintiff’s lunch break despite purportedly having

 been instructed not to do so. Id. at ¶28. However, Plaintiff did not notify any of the managers of

 that fact. Id.

         A few months later, on June 20, 2017, Plaintiff notified Mr. Dallos that Mr. Matthews was

 present in the lobby area despite having been instructed to stay out of the lobby area when Plaintiff

 was working. Id. at ¶30. When Mr. Dallos arrived in the lobby, he found Mr. Matthews “sitting

 in a chair speaking with one of the facility residents from the second floor.” Deblasio Decl, Ex.

 12, Meeting Notes. At that time, Mr. Dallos reminded Mr. Matthews to stay out of the lobby area

 when Ms. Chambers was working. Id.

         The next day, Plaintiff heard that Mr. Matthews was requesting that other employees sign

 a petition addressing the fact that Plaintiff was accusing Mr. Matthews of sexual harassment. Id.

 at ¶31. Plaintiff complained to Mr. Dallos about the petition, and thereafter, he and Ms. Weinberg



                                                  5
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 6 of 32 PageID: 908



 conducted an investigation into the situation. Id. at 31-32. During the investigation, they met with

 Mr. Matthews and Joni Reese, a union representative for Mr. Matthews’ union. Id. at ¶32. During

 the meeting, Ms. Reese represented that the petition was the result of Matthews’ attempt to collect

 signatures from co-workers to vouch for his good character. Id. at ¶32. Mr. Matthews further

 elaborated, during his deposition, that the document was just a list of signatures which did not

 specifically reference Plaintiff and that he did not recall what happened to the list. Id. However,

 the petition was never included as part of the discovery in this matter. Pl. SOMF. at ¶33.

        On June 26, 2017, in response to a request from Mr. Dallos, Ms. Weinberg, and Sherry

 Faust, Water’s Edge’s Director of Operations, Plaintiff submitted a written statement outlining all

 of the aforementioned incidents with Mr. Matthews. Id. at ¶34. Plaintiff’s statement also reported

 that two security guards, Kevin Jackson and David Cox, were aware of the situation between

 Plaintiff and Mr. Matthews. Pl. Reply SOMF at ¶63.

        That same day, Ms. Faust, Ms. Weinberg, and Mr. Dallos met with Mr. Matthews and Ms.

 Reese. Mr. Matthews explained that on June 20, 2017, he had only entered the lobby in order to

 perform his job duties. Id. at ¶35. However, Mr. Matthews agreed to minimize his interaction

 with Plaintiff. Id. A couple days later, on June 28, 2017, Mr. Dallos and Ms. Weinberg met with

 Plaintiff and discussed the earlier meeting and Plaintiff’s complaints. Id.1 During that meeting,

 Plaintiff notified Mr. Dallos and Ms. Weinberg of an incident earlier that morning when Mr.

 Matthews allegedly walked very close to Plaintiff and “brushed shoulders” with her. Def. SOMF

 at ¶ 37. Plaintiff encouraged Mr. Dallos and Ms. Weinberg to look at the surveillance video from




 1
        Defendant asserts that Plaintiff “explained that she felt bad that she had not brought her
 concerns about Mr. Matthews to them sooner.” Def. SOMF at ¶36. Plaintiff denies that she
 said anything to that effect. Pl. SOMF. at ¶36.


                                                  6
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 7 of 32 PageID: 909



 the incident, which they did. Id.2 After viewing the video, Mr. Dallos and Ms. Weinberg met with

 Plaintiff again and advised her to go home for the day, with pay, and return after the weekend. Id.

 at ¶ 37. At her deposition, Plaintiff explained that after she was sent home from work that day she

 “couldn’t stop crying. So [she] went to a psychiatric doctor.” Fegley Dec, Ex. A, Deposition of

 Patsy Chambers (“Chambers Dep.”), 17:22-24. Plaintiff did not return to work after the weekend,

 and on July 10, 2010, Plaintiff submitted a request for leave under the Family Medical Leave Act

 (“FMLA”), which was approved. Id. at ¶ 39. Plaintiff remained out of work on a leave of absence

 until August 23, 2017. Id.

        The parties disagree as to whether Plaintiff ever specifically characterized Mr. Matthews’

 behavior as sexual harassment when she reported it to Water’s Edge Management. See Def.

 SOMF. at ¶ 40; Pl. SOMF. at ¶ 40. Plaintiff asserts that “[r]egardless of the terminology, [she]

 reported Matthews’ frequent staring and stalking, and at least one incident of touching, and cited

 a hostile work environment.” Pl. SOMF. at ¶ 40.        However, during her deposition testimony,

 counsel inquired, “can you point anywhere in any of the exhibits we’ve looked at where you

 complained to Water’s Edge that the conduct by Mr. [Matthews] was in the nature of sexual

 harassment? Is there anywhere in any of the exhibits that we just looked at where you reported

 sexual harassment?” See Deblasio Decl, Deposition of Patsy Chambers (“Chambers Dep”),




 2
         A video clip of the interaction was turned over to Plaintiff during discovery, however, the
 entirety of the footage was unavailable because it had been recorded over. Mr. Dallos testified
 that Water’s Edge’s surveillance system records over the old video footage every two weeks, and
 thus, only the most recent two weeks video is available, at any given time. Dallos Dep 31:1-3.
 However, Mr. Dallos also testified each time he received a complaint, which could be corroborated
 by the surveillance videos, he would record the specific period of time when the alleged incident
 occurred, based upon what the complainant reported to him. Dallos Dep. 32:20-23. With regard
 to the June 28, 2017 incident, Mr. Dallos preserved the portion of the video that captured the
 footage of Mr. Matthews’ brushing up against Plaintiff, by recording it with his business cellphone,
 and did not preserve the rest. Dallos Dep. 31:11-23.
                                                  7
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 8 of 32 PageID: 910



 165:23-166:9. In response to counsel’s questioning, Plaintiff acknowledged, “No, I didn’t report

 sexual harassment.”     During Plaintiff’s leave of absence, Mr. Dallos and Ms. Weinberg

 purportedly continued to investigate the issues between Plaintiff and Mr. Matthews by speaking

 to other employees. Def SOMF. ¶ 41. As part of the investigation, the investigator spoke to two

 Water’s Edge security guards3, Kevin Jackson and David Cox, Ms. Weinberg, and Lenora Bullock,

 a recreational aid at Water’s Edge. See Fegley Decl. Ex M., Case Progress Report. Ms. Bullock

 informed the Water’s Edge investigator that Mr. Matthews would make comments, in passing, to

 the other female employees at Water’s Edge, such as “you got a big ass” or “I know your husband

 enjoys doing it to you.” Pl. Reply SOMF. at ¶75. Both Mr. Cox and Mr. Jackson reported that

 they had witnessed Mr. Matthews staring at Plaintiff and that they had heard rumors of

 inappropriate behavior by Mr. Matthews toward other female employees. Fegley Decl. Ex M.,

 Case Progress Report. Mr. Cox told the investigator that between 2014 and 2016, he complained

 to Mr. Dallos “at least a minimum of three times” about Mr. Matthews’ treatment of Ms.

 Chambers. Id. During his deposition, Mr. Cox elaborated that he “worked with Plaintiff quite a

 bit,” and that although he “never saw or heard [Mr. Matthews] speak or touch Ms. Chambers,” he

 had observed that Mr. Matthews “intimidated that woman, that he . . . intimidated her until she

 was going to have a nervous breakdown.” Cox Dep 11:7-8; 15:22 to 16:2. As part of the

 investigation, Mr. Cox also submitted a written statement which stated: “Patsy has come to me

 several times saying she felt very intimated by Terrance. She felt he did various things to get her

 attention. I have never seen Terrence say anything to her.” Fegley Decl. Ex. L, Water’s Edge




 3
         At her deposition, Ms. Chambers testified that a security guard would sometimes “sit[]
 right next to [her]” in the main lobby, see DeBlasio Dec, Ex. 3, Chambers Dep., 59:59 and other
 times he would be “stationed outside with the residents assisting them with cigarettes” from 4
 p.m. to 8 p.m, id. 60:8-11.
                                                 8
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 9 of 32 PageID: 911



 Incident Report August 3, 2017. When asked about the discrepancy between his written statement

 and his conversation with the investigator, Mr. Cox explained, “the reason that [he] didn’t write a

 lot in that statement and it wasn’t in-depth, because [he] felt even if [he] wrote something, nothing

 was going to happen, being [that he had] spoke[n] to Tim Dallos three times regarding Patsy and

 Matthews, and nothing was done.” Cox Dep., 18:2-15.

        Plaintiff returned from her leave of absence on August 23, 2017, and was provided with a

 memorandum from Water’s Edge about the investigation into the harassment complaint. Def.

 SOMF at ¶ 44; see De Blasio Decl., Ex. 22, August 23, 2017 Memo to Plaintiff. The memo

 advised Plaintiff that Water’s Edge had concluded its investigation and it “decided to reschedule

 Mr. Matthews’ working hours, with his agreement, so that he will not be scheduled to work during

 [Plainitiff’s] regular working hours” and that if they were working at the same time, Ms. Chambers

 and Mr. Matthews “each should avoid interacting with the other to the extent possible and

 practicable.” Id. The memo also advised that, “[a]s an additional protective measure, we require

 that you get prior management approval before working hours outside of your regular hours . . .

 you will never be required to work hours outside of your regular hours of work. You can always

 decline any request to work such hours if the request would require you to work at the same time

 as Mr. Matthews.” Id. Despite the memo, Plaintiff asserts that Water’s Edge did not fully

 investigate her allegations of her harassment. Pl. Reply SOMF. at ¶ 44. At her deposition, Plaintiff

 explained that she signed the memo because she had to work, and she “didn’t like having to see

 him, but when [told Matthews] wouldn’t work around [her], [she] felt a little at ease.” Def SOMF

 ¶ 46; Pl. Reply SOMF at ¶ 46.

        That same day, Mr. Matthews was issued a similar memo which explained that Water’s

 Edge had investigated Plaintiff’s claims and that Mr. Matthews’ would not be scheduled to work



                                                  9
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 10 of 32 PageID: 912



 at the same time as Plaintiff. Def. SOMF at ¶ 45; see also DeBlasio Decl, Ex. 23, August 23,

 2017. Memo to Matthews. The memo also advised that although there may potentially be times

 when he and Plaintiff would work at the same time, Mr. Matthews was directed to avoid interaction

 with Plaintiff to the extent practicable and possible, and advised that he was required to obtain

 management approval before working outside of his normal working hours. Id. The memo also

 reminded Mr. Matthews of the Company’s prohibition against harassment and enclosed a copy of

 Water’s Edge’s policies on that issue. Id.

        Following Plaintiff’s return to work after her FMLA leave, Plaintiff did not report any

 additional complaints of harassment by Mr. Matthews until October 9, 2017. Def. SOMF. at ¶ 47.

 On that day, Plaintiff was not initially scheduled to work, but was asked to cover another

 employee’s shift because of the Columbus Day holiday. Id. at ¶ 48. During the course of her

 employment that day, Plaintiff encountered Mr. Matthews several times throughout the day. Id.

 When she first arrived at work, Plaintiff saw Mr. Matthews standing outside of the building, and

 later saw him leaning on her desk. Id. Plaintiff reported the incidents to Mr. Dallos who

 immediately contacted Mr. Matthews and had him removed from the work schedule pending

 investigation. Def SOMF. at ¶¶ 49-50. Mr. Dallos reviewed surveillance camera footage which

 purportedly showed Mr. Matthews emptying a trash receptable near Plaintiff’s work space.4 Id. at

 ¶ 50. Mr. Dallos testified that although, in his view, Mr. Matthews was merely doing his job by

 changing the trash, he agreed that Mr. Matthews conduct was a violation of the August 23, 2017

 memo which directed Mr. Matthews to avoid contact with Plaintiff when possible and practical.

 Id. at ¶ 51. As a result, on October 12, 2017, Mr. Dallos made the decision to terminate Mr.




 4
        Like the surveillance video of the June 28,2017 incident, only a portion of the video was
 preserved by Mr. Dallos. See Dallos Dep. 29:1 to 34:21
                                                10
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 11 of 32 PageID: 913



 Matthews’ employment, and the next day, on October 13, 2017, Mr. Matthews received a

 Corrective Action Notice advising him that he was being terminated for disregarding the directives

 laid out in the August 23rd Memo which prohibited him from being near Plaintiff. Id. at ¶¶ 52-53.

 Later that day, Plaintiff met with management at Water’s Edge, including Mr. Dallos, and was

 notified that Mr. Matthew had been discharged. Id. at ¶ 54.

        However, the Union objected to Mr. Matthew’s termination and on October 23, 2017, Ms.

 Reese, Ms. Dallos, Ms. Weinberg, and Mr. Matthews held a meeting to discuss the matter. Id. at

 ¶56. During the meeting, Ms. Reese asserted that Water’s Edge did not have cause to terminate

 Mr. Matthews, as required under the Collective Bargaining Agreement, and demanded his

 reinstatement with full backpay or the Union would proceed with legal action. Id. Water’s Edge

 refused to reinstate Mr. Matthews and the Union filed a formal grievance on his behalf, asserting

 that Mr. Matthews was discharged without cause, in violation of the Collective Bargaining

 Agreement. Id. at ¶¶ 56-57. The grievance proceeded to binding arbitration. Id. at ¶57. Shortly

 before the commencement of the arbitration hearing, Water’s Edge and Mr. Matthews entered a

 confidential settlement agreement. Id. at ¶57. Mr. Matthews was not reinstated following the

 settlement. Id.

            C. Mr. Matthew’s Conduct Toward Other Female Employees

        Plaintiff asserts that Mr. Matthews had a documented history of disrespecting women in

 the workplace. Pl. Reply SOMF at ¶59. For example, in November 2015, Mr. Dallos issued a

 written warning to Mr. Matthews for failing to follow instructions, violating company policies,

 and rudeness toward a female supervisor, Diane Glasgow. Id. at ¶60. In a statement related to the

 investigation, Ms. Glasgow stated that it was “not the first incident where [Mr. Matthews was]

 using profanity or just being disrespectful.” Id. Similarly, on June 7, 2016, Mr. Dallos issued a



                                                11
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 12 of 32 PageID: 914



 “final written warning” for another incident involving insubordination and disrespect toward Ms.

 Glasgow, and disciplined Mr. Matthews by placing him on a one day suspension. Id. at ¶ 61.

 Following that incident, Ms. Glasgow wrote in her statement describing the matter that, it was “not

 the first or second time [Mr. Matthews] was blatantly disrespectful toward me. [He] is becoming

 unbearable and it is difficult to work with someone who has no respect for you.” Id. Defendant

 acknowledges that both these incidents occurred; however, they assert that both infractions had

 “nothing to do with harassment.” ECF No. 30-1, Def Reply SOMF. ¶¶60-61. On another occasion,

 Mr. Matthews told another female co-worker to “bring your butt on, lets go,” in an attempt to get

 her to leave the building faster. Pl. SOMF ¶77, Def. Reply SOMF ¶77. In response, Ms. Faust,

 who purportedly overhead the incident, told Mr. Matthews she “would slap the shit out of him.”

 See Pl. SOMF ¶76; see also Fegel Dec, Exhibit N, Deposition of Joni Reese. Mr. Matthews

 countered that if she slapped him, he would slap her back. Pl. SOMF ¶77. Both Mr. Matthews and

 another employee recalled the incidents at their depositions. Id. However, Ms. Faust denied that

 the incident occurred. Pl. SOMF ¶79.

            D. Plaintiff’s Separation from Water’s Edge

        Even after Mr. Matthews’ termination, Plaintiff claims that she was unable to fully recover

 from the effects of his harassment, and on April 17, 2019, Plaintiff began another FMLA-approved

 leave of absence. Def. SOMF ¶58. Following that leave of absence, which was initially slated to

 end on June 8, 2019, but was extended until July 29, 2019, Plaintiff informed Water’s Edge that

 she would not be returning to work. Id. Accordingly, Plaintiff’s employment was terminated

 effective July 29, 2019. Id.

        In September 2019, Plaintiff filed the instant lawsuit in New Jersey state court, alleging

 that she was subjected to a hostile work environment, in violation of Title VII and NJLAD. See



                                                 12
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 13 of 32 PageID: 915



 ECF No. 16, Am. Compl., Counts I, IV. Defendant now moves for summary judgement on both

 counts.5

     II.      STANDARD OF REVIEW

           Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

 of law.” Fed. R. Civ .P. 56(c). A factual dispute is genuine only if there is “a sufficient evidentiary

 basis on which a reasonable jury could find for the non-moving party,” and it is material only if it

 has the ability to “affect the outcome of the suit under governing law.” Kaucher v. County of

 Bucks, 455 F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986). Disputes over irrelevant or unnecessary facts will not preclude a grant of summary

 judgment. Anderson, 477 U.S. at 248. “In considering a motion for summary judgment, a district

 court may not make credibility determinations or engage in any weighing of the evidence; instead,

 the non-moving party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in

 his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson,

 477 U.S. at 255)); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587,

 (1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002).




 5
          Plaintiff’s Complaint also asserted a vicarious liability theory against Water’s Edge (Count
 II) and a NJLAD and Title VII retaliation claims (Count III). See Compl, Count II-III. However,
 on this motion, Plaintiff abandoned her vicarious liability theory and voluntarily withdrew her
 retaliation claim. See Pl. Br. at 11, 21. Thus, the only remaining claims for purposes of this motion
 are Plaintiff’s claims of hostile work environment in violation of the NJLAD (Count I) and, an
 identical claim, under Title VII (Count IV). Plaintiff also withdrew her claims of discrimination
 and hostile work environment based on her race, and only asserts gender based claims. Pl. Br. at
 2 n.1.
                                                   13
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 14 of 32 PageID: 916



          The party moving for summary judgment has the initial burden of showing the basis for its

 motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “If the moving party will bear the

 burden of persuasion at trial, that party must support its motion with credible evidence . . . that

 would entitle it to a directed verdict if not controverted at trial.” Id. at 331. On the other hand, if

 the burden of persuasion at trial would be on the nonmoving party, the party moving for summary

 judgment may satisfy Rule 56’s burden of production by either (1) “submit[ting] affirmative

 evidence that negates an essential element of the nonmoving party’s claim” or (2) demonstrating

 “that the nonmoving party’s evidence is insufficient to establish an essential element of the

 nonmoving party’s claim.” Id. Once the movant adequately supports its motion pursuant to Rule

 56(c), the burden shifts to the nonmoving party to “go beyond the pleadings and by her own

 affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

 specific facts showing that there is a genuine issue for trial.” Id. at 324; see also Matsushita, 475

 U.S. at 586; Ridgewood Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the

 merits of a party’s motion for summary judgment, the court’s role is not to evaluate the evidence

 and decide the truth of the matter, but to determine whether there is a genuine issue for trial.

 Anderson, 477 U.S. at 249. Credibility determinations are the province of the factfinder. Big

 Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

          There can be “no genuine issue as to any material fact,” however, if a party fails “to make

 a showing sufficient to establish the existence of an element essential to that party’s case, and on

 which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A] complete

 failure of proof concerning an essential element of the nonmoving party’s case necessarily renders

 all other facts immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir.

 1992).



                                                   14
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 15 of 32 PageID: 917



    III.      ANALYSIS

              A. Title VII and NJLAD -- Hostile Work Environment Claim

           Plaintiff alleges identical hostile work environment claims under both Title VII and NJ

 LAD. See Compl. Count I, IV. Plaintiff asserts that Water’s Edge is “directly liable” for failing

 to implement meaningful and effective training for employees regarding their obligations and

 duties under [Water’s Edge’s harassment and discrimination] policy; failing to monitor

 administration of the policy to prevent sweeping complaints of harassment and discrimination

 under the proverbial rug; failing to discipline employees for clear violations of the policy and

 creating an atmosphere of lack of concern, lax enforcement, and willful disregard for the policy;

 allowing the perpetuation of a hostile work environment despite the plaintiff’s repeated efforts to

 seek relief. Compl. ¶31.

           Under Title VII, it is unlawful for an employer “to discriminate against any individual with

 respect to [her] compensation, terms, conditions, or privileges of employment, because of such

 individual’s ... sex . . . .” 42 U.S.C. § 2000e–2(a)(1). Similarly, NJLAD prohibits, inter alia, sex-

 based discrimination in the workplace. N.J. Stat. Ann. § 10:5–12(a).

           The standard for establishing a hostile work environment sexual harassment claim under

 both NJLAD and Title VII are substantially similar, and thus, the Court will address both claims

 simultaneously. See Grazioli v. Genuine Parts Co., 409 F.Supp. 2d 569, 576 n. 10 (D.N.J. 2005)

 (“Because the hostile work environment analyses for Title VII claims and NJLAD claims are

 ‘strikingly similar’ the Court will analyze both simultaneously.” (quoting Caver v. City of Trenton,

 420 F.3d 243, 262 (3d Cir. 2005)); see also Moody v. Atl. City Bd. of Educ., 870 F.3d 206, 213 (3d

 Cir. 2017) (applying the same elements to hostile work environment sexual harassment claim

 under Title VII and NJLAD).          To succeed on a hostile work environment claim against an



                                                   15
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 16 of 32 PageID: 918



 employer, the plaintiff must establish that 1) the employee suffered intentional discrimination

 because of his or her sex, 2) the discrimination was severe or pervasive, 3) the discrimination

 detrimentally affected the plaintiff, 4) the discrimination would detrimentally affect a reasonable

 person in like circumstances, and 5) a basis for the employer’s liability. Moody, 870 F.3d at 213.

 “The first four elements establish a hostile work environment, and the fifth element determines

 employer liability.” Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013)

        Defendant seeks summary judgment on both the Title VII and NJLAD claims asserting

 that Plaintiff has not demonstrated the existence of a hostile work environment, because Mr.

 Matthews’ conduct was not motivated by Plaintiff’s sex nor was the harassment severe or

 pervasive. Additionally, Defendant argues that even if Mr. Matthews subjected Plaintiff to a

 hostile work environment, she cannot establish liability against Water’s Edge because it responded

 promptly and appropriately to Plaintiff’s concerns.

                    i. Sex-based Discrimination

        In order to allege a hostile work environment claim based on sexual harassment, a plaintiff

 must demonstrate that the discriminatory conduct occurred because of his or her sex. However, in

 order to make a showing of sex-based discrimination, “the offensive conduct is not necessarily

 required to include sexual overtones in every instance.” Andrews v. City of Philadelphia, 895 F.2d

 1469, 1485 (3d Cir. 1990). Rather,“it is ‘only necessary to show that gender is a substantial factor

 in the discrimination, and that if the plaintiff had been a man she would not have been treated in

 the same manner.’” Id. (quoting Tomkins v. Public Serv. Elec. & Gas Co., 568 F.2d 1044, 1047 n.

 4 (3d Cir. 1977)). Thus, the harassing conduct need not be sexual in nature so long as it occurs

 because of the victim’s sex. Id.




                                                 16
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 17 of 32 PageID: 919



        Defendant contends the facts adduced during discovery “establish[] only that there was an

 interpersonal conflict between Plaintiff and Mr. Matthews.” See ECF No 24-1, Def. Br. at 6.

 Defendant contends that “[t]here is no evidence that Mr. Matthews treated other female employees

 in a negative manner or treated females difference than males,” and “[n]one of the conduct Plaintiff

 complained of is related to gender.” Id. at 7. Defendant also emphasizes that “Mr. Matthews never

 made any comments to Plaintiff about her body or female features. He never made any sexual

 advances or used any sexually-charge language with her. He never touched her in a sexual manner,

 or in any manner that relates to her gender.” ECF No. 30, Def. Reply Br. at 4.

        In response, Plaintiff argues that the record includes specific evidence that Mr. Matthews

 harassed her because of her gender, and that Mr. Matthews generally exhibited hostility toward

 women at Water’s Edge, including his co-workers and his female supervisor. ECF No. 27, Pl. Br.

 at 2-6. Specifically, Plaintiff asserts Mr. Matthews called her “a little bitch”; another employee

 corroborated the allegation that Mr. Matthews’ often stared at her in an intimidating manner which

 that employee believed was spurred by Mr. Matthews’ sexual attraction to Plaintiff; and that Mr.

 Matthews had a history of making demeaning comments toward other employees and

 disrespecting his female supervisor, all of which, Plaintiff argues, support the inference that Mr.

 Matthews’ conduct was motivated by Plaintiff’s sex. Id. at 5-6.

        Here, Plaintiff identifies a variety of incidents of harassment occurring between 20136 and

 2017, when Mr. Matthews was terminated: in 2013, Mr. Matthews called Plaintiff a “little bitch”;



 6
         Defendant contends that there is a two-year statute of limitations under NJLAD and thus,
 Plaintiff is precluded from introducing evidence of discrimination that occurred prior to September
 11, 2018. Def. Br. at 10-11. More specifically, Defendant maintain the Court should not consider
 the incident where Mr. Matthews allegedly called Plaintiff “a little bitch” or the time Mr. Matthews
 allegedly said “you can’t do anything with ignorant people.” Id. Plaintiff argues that under the
 “continuing violation doctrine” the Court must consider the totality of the circumstances in
 deciding whether the conduct was severe and pervasive. Pl. Br. 10 n. 3. I agree. Under the
                                                 17
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 18 of 32 PageID: 920



 in 2015, he allegedly stated, “you can’t do anything with ignorant people” in reference to Plaintiff;

 throughout Mr. Matthew’s employment at Water’s Edge, he would follow her throughout the

 building and stare at her in an intimidating matter; Mr. Matthews stared at Plaintiff daily; Mr.

 Matthews would repeatedly enter the lunchroom during Plaintiff’s lunch break, even after she

 changed the time of her break; despite being instructed to stay out of the lobby area when Plaintiff

 was working, in June 2017, Mr. Matthews was present in the lobby area, and the next day, he

 began circulating a petition related to Plaintiff and Mr. Matthews “brushed shoulders” with

 Plaintiff in the lobby; and in October 2017, Mr. Matthews allegedly leaned against Plaintiff’s desk,

 despite having been told to avoid Plaintiff when possible. On their face, none of the identified

 incidents are indicative of sex-based harassment, however, that is not dispositive.7 Although none

 the conduct directed at Plaintiff was overtly sexual, the record contains sufficient evidence from

 which a reasonable jury could conclude that Mr. Matthews’ actions were motivated by Plaintiff’s



 “continuing violation” theory, “discriminatory acts that are not individually actionable may be
 aggregated to make out a hostile work environment claim.” Mandel, 706 F.3d at 165. Such acts
 “can occur at any time so long as they are linked in a pattern of actions which continues into the
 applicable limitations period.” Id. Here, Plaintiff’s incidences of harassment involve an overall
 pattern of harassing behavior by Mr. Matthews, and thus, she is entitled to rely on the continuing
 violation theory. Accordingly, the Court will consider the pre-2018 events in assessing the
 existence of a hostile work environment.
 7
         Although Mr. Matthews called Plaintiff, “a little bitch,” the use of the word bitch, alone, is
 not sufficient to establish sex-based discrimination. See Spangler v. City of Philadelphia, 523 F.
 App’x 142, 146 (3d Cir. 2013) (granting summary judgment on plaintiff’s Title VII sex
 discrimination claim where plaintiff alleged that her supervisor referred to her as a bitch on one
 occasion and explaining that “despite the reprehensible nature of this language, insults in the
 workplace do not constitute discrimination merely because the words used have sexual content or
 connotations”); Ivan v. Cty. of Middlesex, 595 F. Supp. 2d 425, 455 (D.N.J. 2009) (explaining that
 “[n]ot all words that have some sexual connotation constitute discrimination because of sex. Courts
 have held that the word ‘bitch’ is not necessarily sexual in nature.”). However, based on that
 comment, along with other incidents of harassment, as discussed, infra, a reasonable fact finder
 could conclude that Mr. Matthews subjected Plaintiff to a hostile work environment based on her
 sex.


                                                  18
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 19 of 32 PageID: 921



 gender. For example, Mr. Cox, a security guard at Water’s Edge who was stationed near the

 receptionist desk, testified at his deposition that Mr. Matthew went out of his way to get Plaintiff’s

 attention, that Mr. Matthews’ would peer at her through the window when he was outside smoking,

 and that Mr. Cox believed, based on Mr. Matthews’ behavior, that Mr. Matthews may have been

 sexually attracted to Plaintiff. See Cox Dep. 20:2 to 25:4. Similarly, the notes from Mr. Cox’s

 July 26, 2018 interview with Water’s Edge’s management, as part of the investigation into Mr.

 Matthew’s behavior, revealed that “Matthew [was] always fixated on Ms. Chambers. Cox said [in]

 [his] personal opinion he felt Matthews was sextually attracted to Ms. Chambers. Coz said he had

 some sort of fixation on Patsy he couldn’t take his eyes off her to save his life.” Fegley Decl, Ex.

 M, Investigator’s Case Progress Report. During his interview with the investigator, Kevin

 Jackson, a security guard at Water’s Edge, also told the investigator, that he “personally felt that

 Mr. Matthews had a thing for Patsy (like a sexual thing)” and that he “worked with Patsy at night

 and she would tell [him] that Matthews would bump up against her at the time clock or . . . walk

 by the front desk multiple times to grab her attention.” Id.

        Moreover, Mr. Matthew’s treatment of his other female co-workers and his female

 supervisor is also suggestive of a sex-based motivation for his actions. Both Mr. Cox and Mr.

 Jackson told the investigator, during their interviews with Water’s Edge’s management, that they

 were aware of other female employees who were made “uncomfortable” by Mr. Matthews. Fegley

 Decl, Ex. M, Investigator’s Case Progress Report. Additionally, on two separate occasions, Mr.

 Matthews was written-up for disrespect and insubordination toward his female supervisor. See

 Fegley Decl, Ex. P., Diane Glasglow Complaint, November 17, 2015; Ex. O, November 24, 2015

 Corrective Action Notice. Lenora Bullock, another Water’s Edge employee, described Mr.

 Mathews as “a fresh person” who “would like say fresh things to females, he was that type of guy.”



                                                  19
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 20 of 32 PageID: 922



 Fegley Decl, Ex. T, Declaration of Lenora Bullock, 14:4 to 16. Ms. Bullock elaborated that Mr.

 Matthews would often say things like “you got a big ass” or “I know your husband enjoys doing

 it to you” to the female employees at Water’s Edge. Id. at 14:12-16-1. Although these comments

 were not directed at Plaintiff, they, nonetheless, bear on the analysis of whether Mr. Matthews’

 various comments toward Plaintiff were spurred by Plaintiff’s gender. See Caver v. City of

 Trenton, 420 F.3d 243, 264 (3d Cir. 2005) (explaining in the context of a race-based hostile work

 environment claim that “[c]omments not directed at a plaintiff or uttered out of a plaintiff’s

 presence may be considered in determining whether ‘facially neutral’ conduct was actually based

 on a plaintiff’s race.”); Hargrave v. Cty. of Atl., 262 F. Supp. 2d 393, 415 (D.N.J. 2003) (noting

 that “[p]laintiff's testimony also suggests that she was aware that several other female employees

 had allegedly been subjected to similar sexually offensive comments,” which supported a finding

 of hostile work environment).       Taking these events into account, under the totality of the

 circumstances, a reasonable fact-finder could find that Mr. Matthews exhibited hostility toward

 women in the workplace and that Plaintiff was signaled out and treated by Mr. Matthew in a

 harassing manner because of her gender. Although Mr. Matthews, during his deposition, denied

 that any of the conduct occurred, this merely creates a dispute of fact, which must ultimately be

 determined by a jury. Big Apple BMW, Inc., 974 F.2d at 1363 (3d Cir. 1992) (“it is inappropriate

 for a court to resolve factual disputes and to make credibility determinations . . . . Inferences should

 be drawn in the light most favorable to the non-moving party, and where the non-moving party's

 evidence contradicts the movant's, then the non-movant's must be taken as true.”).

         Assuming, for the purposes of this motion, that Mr. Matthews did make the vulgar

 comments to other female co-workers, those facts, coupled with Mr. Cox’s testimony about Mr.




                                                   20
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 21 of 32 PageID: 923



 Matthews’ potentially sexual motives, provide sufficient evidence from which a reasonable jury

 could conclude that Mr. Matthews’ actions occurred because of Plaintiff’s gender.

                    ii. Evidence of Severe or Pervasive Conduct

        The hostile work environment standard is an objective one, based on “an environment that

 a reasonable person would find hostile or abusive.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21

 (1993). To determine if the alleged harassment is so hostile or abusive as to be unlawful, the

 Supreme Court directs courts to “look[ ] at all the circumstances.” Id at 21. Whether a workplace

 is hostile or abusive must be determined in light of the totality of the circumstances, including “the

 frequency of the discriminatory conduct; its severity; whether it is physically threatening or

 humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

 employee's work performance.” Id. at 23. “‘[S]everity’ and ‘pervasiveness’ are alternative

 possibilities: some harassment may be severe enough to contaminate an environment even if not

 pervasive; other, less objectionable, conduct will contaminate the workplace only if it is

 pervasive.” Jensen v. Potter, 435 F.3d 444, 449 n.3 (3d Cir. 2006) (quoting 2 Charles A. Sullivan,

 Michael J. Zimmer & Rebecca Hanner White, Employment Discrimination Law and Practice 455

 (3d ed. 2002)); see also Castleberry v. STI Grp., 863 F.3d 259, 264 (3d Cir. 2017) (clarifying that

 “[t]he correct standard is severe or pervasive”(emphasis added)); Lehmann, 626 A.2d at

 455 (explaining that the severe or pervasive test under NJLAD is “disjunctive” and “[t]he required

 showing of severity or seriousness of the harassing conduct varies inversely with the pervasiveness

 or frequency of the conduct” (citation and internal quotation marks omitted))

        Generally, “‘offhanded comments, and isolated incidents (unless extremely serious)’ are

 not sufficient to sustain a hostile work environment claim.” Caver v. City of Trenton, 420 F.3d

 243, 262 (3d Cir. 2005) (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)).



                                                  21
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 22 of 32 PageID: 924



 However, a single incident is severe if it is sufficiently “extreme to amount to a change in the

 terms and conditions of employment.” Castleberry, 863 F.3d at 264-65 (holding that “a single

 isolated incident” where plaintiff’s supervisor used a racially charged slur in front of plaintiff and

 plaintiff’s coworkers, and threatened termination “[w]ithin the same breath” was sufficiently

 serious to create a hostile work environment). Incidents of harassment are pervasive when they

 occur “either in concert or with regularity.” Andrews v. City of Philadelphia, 895 F.2d 1469, 1484

 (3d Cir. 1990); see Webb v. Merck & Co., 450 F. Supp. 2d 582, 598 (E.D. Pa. 2006) (finding

 “severe or pervasive harassment” where, over the course of one year, plaintiff’s supervisor, who

 oversaw an all-African American crew, repeatedly referred to himself as a “zoo-keeper” and the

 men on his shift as “my animals,” and disciplined plaintiff more harshly than white co-workers for

 similar mistakes); Grazioli v. Genuine Parts Co., 409 F.Supp.2d 569, 578 (D.N.J. 2005) (finding

 a pervasive sexual harassment where defendant sang offensive, sexually-related song on a daily

 basis).

           Here, Defendant asserts that Mr. Matthews’ alleged conduct was not sufficiently severe or

 pervasive to constitute a hostile work environment. Def. Br. at 7-12. Defendant contends that “the

 comments and conduct are nothing more than common, albeit negative, workplace interaction[s]

 and perhaps insensitive stray remarks and could not have created an abusive work environment.”

 Id. at 11. Further, Defendant highlights that the incidents occurred over the course of more than 4

 years, and that aside from the alleged brushing of shoulders, Mr. Matthews never engaged in

 physical contact with Plaintiff or sought to physically intimidate her. Id.

           Plaintiff contends that she has adduced evidence which sufficiently satisfies the severe or

 pervasive prong; specifically, she points out that Mr. Matthews’ “[s]talking and staring . . . was a

 near daily occurrence,” which was corroborated by the testimony of other employees. Pl. Br. at 8.



                                                   22
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 23 of 32 PageID: 925



 Plaintiff further asserts that the severity of the harassment is evidenced by the fact that Mr.

 Matthews’ conduct caused her to become nervous, agitated, and reduced her to tears on several

 occasions, which unreasonably interfered with her work performance, and she was eventually

 forced to take FMLA leave from June 28, 2017 to August 23, 2017, in order to seek mental health

 treatment for anxiety and depression. Id. at 9.

        I find that Plaintiff has shown that Mr. Matthew’s conduct may constitute severe and

 pervasive harassment. In addition to each of the specific incidents of harassment which Plaintiff

 reported to Water’s Edge management, the record also contains evidence demonstrating that

 Plaintiff complained that Mr. Matthews stared at Plaintiff on a daily basis for an extended period

 of time, and routinely followed her around the facility. For example, Mr. Cox told the Water’s

 Edge management investigator that “8 out of 10 times Patsy would walk away from anywhere

 Matthews was. Patsy would stay clear of Matthews she would go in the opposite direction . . . it

 happened so many times and she would constantly to try to avoid him,” and “when Matthews

 would walk into the lobby Patsy would get the brochure holder and place it in front of her face to

 block [her] from seeing him. . . this happened every time they worked together.” Fegley Dec, Ex

 M., Case Progress Report. Additionally, Plaintiff testified at her deposition that “every time [she]

 would go anywhere Terrence would follow [her]” and that “he would follow [her] no matter where

 [she] went in the building.” De Blasio Dec, Ex 1, Chambers Dec., 88:9. In her June 26, 2016

 incident report, Plaintiff also said that “Mr. Matthews would sit across from her “staring and

 looking, not taking his eyes off me looking mean. He stares and makes me uncomfortable and

 nervous . . . [he] sits directly across from me on the edge of the chair at least two to three times a

 day staring. I use a brochure at the front desk to block his staring. Then he moves to the other chair

 across from the desk and stares more. I turn my chair so he can’t see my face. I feel intimidated,



                                                   23
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 24 of 32 PageID: 926



 threatened. This is scary and uncomfortable.” DeBlasio Decl, Ex. 16, June 26, 2017 Incident

 Report. Plaintiff purportedly feared for her physical safety, cried at work on several occasions,

 and resorted to taking a leave of absence in order to obtain treatment for anxiety as a result of Mr.

 Matthews’ harassment. Thus, it is clear that Mr. Matthews’ conduct interfered with her work

 performance. Based on the alleged daily staring, the stalking, and the seemingly severe impact of

 Mr. Matthews’ conduct on Plaintiff, a reasonably jury could conclude that Plaintiff was subject to

 severe or pervasive harassment.

        Accordingly, Plaintiff has proffered sufficient evidence from which a reasonable fact finder

 could conclude under the totality of the circumstances that the alleged discriminatory acts were

 “severe” or “pervasive.”

                   iii. Water’s Edge’s Liability

        An employer’s liability for unlawful harassment, under both Title VII and NJLAD,

 depends on the status of the employee perpetrating the harassment. If the harassing employee is a

 co-worker, as opposed to the plaintiff’s supervisor, the employer is only subject to liability if the

 employer was negligent or reckless in responding to the harassment.8 See Andreoli v. Gates, 482

 F.3d 641, 644 (3d Cir. 2007) (“An employer will be liable for the harassing conduct of the alleged

 victim's coworker if the employer was “negligent or reckless in failing to train, discipline, fire or

 take remedial action upon notice of harassment.” (quoting Bonenberger v. Plymouth Twp., 132

 F.3d 20, 26 (3d Cir. 1997)); see also Lehmann, 626 A.2d 445 (explaining that under NJLAD

 “[w]hen an employer knows or should know of the harassment and fails to take effective measures

 to stop it, the employer has joined with the harasser in making the work environment hostile. The




 8
         The parties do not dispute that Mr. Matthews, the only employee responsible for creating
 the hostile work environment, was Plaintiff’s co-worker and not her supervisor.
                                                  24
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 25 of 32 PageID: 927



 employer, by failing to take action, sends the harassed employee the message that the harassment

 is acceptable and that the management supports the harasser.”). Generally, “employer liability for

 co-worker harassment exists only if the employer failed to provide a reasonable avenue for

 complaint or, alternatively, if the employer knew or should have known of the harassment and

 failed to take prompt and appropriate remedial action.” Huston v. Procter & Gamble Paper Prod.

 Corp., 568 F.3d 100, 104 (3d Cir. 2009); accord Bumbarger v. New Enter. Stone & Lime Co., 170

 F. Supp. 3d 801, 838 (W.D. Pa. 2016). Furthermore, “[e]ven if the remedial action does not stop

 the alleged harassment, it is ‘adequate’ if it is ‘reasonably calculated’ to end the harassment.”

 Andreoli, 482 F.3d at 644; see also Payton v. N.J. Tpk. Auth., 691 A.2d 321, 328 (N.J. 1997)

 (“Effective measures are those ‘reasonably calculated to end the harassment’ ”(quoting Lehmann,

 626 A.2d 445)). “A remedial action that stops the harassment is adequate as a matter of law,” and

 cannot form the basis for Title VII liability. Id. Establishing the employer’s recklessness or

 negligence in responding to the harassment “is not an affirmative defense, but rather the burden of

 the plaintiff.” Fornicoia v. Haemonetics Corp., 131 F. App’x 867, 871 (3d Cir. 2005).

        Here, Defendant contends that even if Plaintiff has produced evidence of facts

 demonstrating a prima facie case of hostile work environment, because Water’s Edge “exercised

 due care to prevent the alleged harassment and [properly] responded to all of Plaintiff’s concerns,”

 there is no basis for employer liability. Def. Br. 13-16. In Defendant’s view, the undisputed facts

 demonstrate that Water’s Edge responded immediately and appropriately each time it received

 notice of alleged harassment from Plaintiff and that Water’s Edge’s anti-harassment policy was

 effective because Plaintiff acknowledged receipt of the policies, was aware of them, and

 successfully utilized them to redress her issues with Mr. Matthews. Id. at 15-16.




                                                 25
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 26 of 32 PageID: 928



        Plaintiff maintains that Water’s Edge’s “negligence or recklessness must be evaluated

 based on how well or poorly it implemented its anti-harassment policy,” id. at 12, and here,

 Plaintiff argues Water’s Edge failed to respond adequately to her complaints. For example,

 Plaintiff asserts that Water’s Edge did not thoroughly investigate Plaintiff’s claims and failed to

 discipline Mr. Matthews for 1) his violation of the smoking policy, which gave rise to Plaintiff’s

 4/23/17 complaint; 2) his presence in the lobby on June 6, 2017, despite being told to avoid

 Plaintiff; 3) circulating the petition about Plaintiff on June 21, 2017; and4) brushing up against

 Plaintiff in the lobby on June 28, 2017. Pl. Br. at 17. Furthermore, Plaintiff emphasizes that Water

 Edge’s management did not follow through with its promises, and argues that on September 16,

 2015, Mr. Dallos stated that he would fire Matthews if there was another incident of rudeness

 toward Plaintiff, but despite several incidents in the intervening time period, Mr. Matthews was

 not terminated until October 13, 2017. Id. at 15. Moreover, Plaintiff asserts that Water’s Edge

 acted with reckless indifference in addressing Plaintiff’s complaints. Pl. Br. at 20- 22. For example,

 Plaintiff contends that Mr. Dallos “acted intentionally to minimize the plaintiff’s complaints and

 shield Water’s Edge from potential liability by spoliating evidence,” and “preserving only what he

 deemed pertinent through use of his own hand-held cellphone camera.” Id. at 22.

        As a preliminary matter, Plaintiff has not alleged that she lacked “a reasonable avenue” for

 complaint. Huston, 568 F.3d at 104. Indeed, the very facts of this matter demonstrate that there

 was a grievance process available to Plaintiff and that she utilized it. Accordingly, in order to

 make a showing of employer liability, Plaintiff must demonstrate that Water’s Edge “failed to take

 prompt and appropriate remedial action.” Id. I find that Plaintiff has not demonstrated a material

 dispute of fact regarding the propriety of the remedial actions taken by Water’s Edge.




                                                  26
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 27 of 32 PageID: 929



        Plaintiff’s dissatisfaction with Water’s Edge’s remedial action largely turns on Mr. Dallos’

 alleged failure to preserve all of the relevant video evidence, and Water’s Edge’s failure to fire Mr.

 Matthews prior to October 2017. While Plaintiff correctly points out that Mr. Matthews was not

 disciplined for every instance of alleged harassment, during his deposition, Mr. Dallos explained

 that “every incident is looked at individually based on merit and what the investigation shows” in

 order to determine what, if any, discipline is necessary.” Dallos Dep. 74:17-19. Moreover,

 Plaintiff’s arguments presume that discipline or termination are the only acceptable “remedial

 measure.” Critically, in this regard, neither Title VII nor NJLAD require the employer to respond

 perfectly to a harassment complaint, so long as the employer takes “measures reasonably

 calculated” to end the harassment. Andreoli, 482 F.3d at 644; Payton, 691 A.2d at 328 Although

 Plaintiff believes Water’s Edge should have terminated Mr. Matthews’ employment earlier than it

 did, and disciplined him more forcefully, “a remedy need not include discipline to be adequate.”

 Roadman v. Select Specialty Hosp., No.16-246, 2020 WL 571058, at *5 (W.D. Pa. Feb. 5, 2020).

 Moreover, “the employer’s remedy does not need to be adequate from the complainant’s

 perspective. An employee cannot dictate that the employer select a certain remedial action, such

 as demanding that the alleged harasser be fired or transferred.” Id. In Roadman, the court found

 that the employer’s remedial action was appropriate where the employer separated the plaintiff

 from the employee who was sexually harassing her, and there were no further allegations of

 harassment. Id. Although the plaintiff, in that instance, “wanted a guarantee from [her employer]

 that she would never have to work in proximity [to her harasser],” the court found that “as a matter

 of law, the employer was “not required to make such a promise.” Id. Moreover, the court

 concluded that the employer’s “response to Plaintiff’s complaint was reasonably calculated to

 prevent further harassment and is adequate as a matter of law.” Id. Here, it is not this Court’s role



                                                  27
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 28 of 32 PageID: 930



 to second guess an employer’s disciplinary decisions, or assess whether Water’s Edge could have

 taken more aggressive disciplinary action against Mr. Matthews, or whether Water’s Edge could

 have terminated Mr. Matthews sooner than it did; rather, on this motion for summary judgment

 the Court’s obligation is to determine whether, there are disputed facts regarding whether Water’s

 Edge took remedial actions which were “reasonably calculated to end the harassment.” Andreoli,

 482 F.3d at 644; Payton, 691 A.2d at 328.

        It is undisputed that each time Plaintiff reported an incident of harassment, Water’s Edge

 promptly investigated the incident. For example, in 2013, when Mr. Matthews allegedly called

 Plaintiff, “a little bitch,” Mr. Dallos investigated the incident and interviewed Mr. Matthews

 regarding the comment. Def. SOMF. at ¶15-18. However, because Mr. Dallos was purportedly

 unable to determine whether Mr. Matthews had, in fact, used a vulgar word, Mr. Matthews was

 not disciplined following that incident. See DeBlasio Dec, Ex. 7, Deposition of Timothy Dallos,

 75:11-16. In April 2017, when Plaintiff reported that Mr. Matthews would often go into the lunch

 room and stare at her during her lunch hour, despite her best efforts to avoid him, Ms. Weinberg

 informed Plaintiff that she would modify Mr. Matthew’s work schedule and, in fact, did so. Pl.

 SOMF. at ¶26. In June 2017, when Plaintiff reported that Mr. Matthews entered the reception

 area, Mr. Dallos promptly made his way to the scene, observed Mr. Matthews speaking to one of

 the residents in the lobby, and reminded him to stay out of the reception area when Plaintiff was

 working. A few days after that incident, Water’s Edge Management directed Plaintiff to submit a

 written statement outlining all of the incidents with Matthews, and began the process of

 investigating the incident. Id. at ¶34. That same day, Water’s Edge Management met with Mr.

 Matthews and a union representative to discuss the incident and Mr. Matthews agreed to minimize

 his interactions with Plaintiff. Id. A few days later, however, on June 28, 2017, when Water’s


                                                28
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 29 of 32 PageID: 931



 Edge Management met with Plaintiff to inform her of the outcome of the meeting with Mr.

 Matthews, she revealed an earlier incident where Mr. Matthews “brushed shoulders” with Plaintiff,

 the only reported incident of physical contact between them. Id. The management team, again,

 promptly began investigating that new allegation Id. ¶ 37. At Plaintiff’s direction, Mr. Dallos

 looked at the surveillance video from the incident – albeit he failed to preserve the entirety of the

 video -- and advised Plaintiff to go home, with pay, while they investigated and return after the

 weekend.9 Id. at ¶39. During the investigation process, several Water’s Edge employees were

 interviewed, and at the conclusion of the process, Water’s Edge issued a memo directing Mr.

 Matthews and Plaintiff to avoid each other to the extent practicable and modified both of their

 work schedules so that they would no longer be on the premises at the same time. Id. When Mr.

 Matthew failed to abide by Water’s Edge’s directions, he was promptly terminated, and Water’s

 Edge did not reinstate him – despite pushback from the union.

        Thus, the record reveals that after each instance of reported harassment, Water’s Edge

 management, at minimum, investigated the incident and addressed it by speaking to Mr. Matthews

 regarding his conduct. When it appeared that speaking to him was insufficient, and when Mr.

 Matthews’ behavior elevated from isolated instances of rudeness, to physical interactions, Water’s

 Edge modified Plaintiff and Mr. Matthews’ working hours such that they would no longer be

 present on the premises at the same time. Id. ¶44. Water’s Edge not only changed Plaintiff’s

 working schedule, the company, in fact, promised Plaintiff that she would never be required to

 work the same shift as Mr. Matthews, as part of her regular schedule, and that she if she was

 assigned to work outside of her regular hours, she could “always decline any request to work such


 9
        Defendant does not dispute that Mr. Dallos failed to preserve the entirety of the video,
 nor does it dispute that this portion of the video depicted the incident, as Plaintiff described.
 Thus, even taking Plaintiff’s version of events as true, summary judgement is still appropriate.
                                                  29
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 30 of 32 PageID: 932



 hours if the request would require [her] to work at the same time as Mr. Matthews.” De Blasio

 Decl., Ex. 22, August 23, 2017 Memo to Plaintiff. While Plaintiff did work with Mr. Matthews

 again, it was on a voluntary basis. Def. SOMF ¶ 48. Indeed, Plaintiff could have refused to cover

 her co-worker’s shift, consistent with Water’s Edge’s promise in the August 23rd Memo, and

 avoided Mr. Matthews, entirely. Moreover, when Mr. Matthews violated the directive set forth in

 the August 23, 2017 memo, he was terminated mere days later. As a result, I find that, there is no

 genuine issue as to a material fact regarding whether Water’s Edge took action which “was

 reasonably calculated to prevent further harassment” and did, in fact, protect Plaintiff from such

 future harassment from Mr. Matthews. See Huston, 568 F.3d 104,110 (holding that there was no

 genuine issue as to a material fact regarding whether the employer's remedial action was adequate

 where the employer promptly investigated the situation the same day plaintiff filed her complaint,

 moved her to a different team where she did not work with the alleged harassers, interviewed the

 individuals who plaintiff mentioned in her complaint, and disciplined employees who had

 perpetuated the harassment, and harassing conduct ended after the investigation); Andreoli, 482

 F.3d at 644 (holding that that there was no genuine issue as to a material fact regarding the

 adequacy of the employer's remedial action where management undertook an investigation of the

 employee's complaint within a day of being notified of the harassment, spoke to the alleged

 harasser about the allegations and the company's sexual harassment policy, and warned the

 harasser that the company does not tolerate any sexual comments or actions).

        Although Water’s Edge could, conceivably, have terminated Mr. Matthews sooner or

 implemented harsher discipline, the measures they took were clearly reasonably calculated to end

 Mr. Matthews’ harassment, which is sufficient to establish a reasonable remedial action as a matter

 of law. See Griffin v. Harrisburg Prop. Servs., Inc., 421 F. App’x 204, 209–10 (3d Cir. 2011)


                                                 30
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 31 of 32 PageID: 933



 (holding that that there was no genuine issue as to a material fact regarding whether the employer's

 remedial action was adequate, even though “[employer could] have taken additional steps to

 address Kimble’s offensive behavior” because employer                “commenc[ed]an investigation

 immediately, grant[ed] [plaintiff’s] transfer, discipline[ed perpetrator], and institute[ed]diversity

 training” which was sufficient remedial action). As the Third Circuit has explained, “ ‘whether a

 chosen remedy was reasonably calculated to prevent further acts of harassment can be answered

 at the time that remedy is put into place.’ Thus, the fact that a harasser may persist in the offensive

 conduct does not preclude a determination that the remedy was adequate.” Neely v. McDonald's

 Corp., 340 F. App’x 83, 86 (3d Cir. 2009) (quoting Knabe v. Boury Corp., 114 F.3d 407, 415 (3d

 Cir. 1997)). Here, Plaintiff complained each time she felt harassed, understanding she had

 recourse under Water’s Edge’s policies. Water’s Edge then investigated within a day of receiving

 a complaint, took action, such as speaking with Mr. Matthews, and directing him to remain away

 from Plaintiff’s post. Then, Water’s Edge changed both Mr. Matthews’ and Plaintiff’s work

 schedules so that there would be no contact, and finally, terminated Mr. Matthews, despite his

 Union’s opposition. Hence, I find that there is no genuine issue of material fact that Water’s Edge

 took remedial action that was adequate.

      Accordingly, Defendant’s motion for summary judgement on Plaintiff’s Title VII and NJLAD

 hostile work environment claims is granted.10

      IV.    CONCLUSION
 For the reasons set forth above, Defendant’s Motion for Summary Judgment is GRANTED.

 Date: July 17, 2020

 10
         Defendant also seeks summary judgement on Plaintiff’s claim for punitive damages in
 connection with her hostile work environment claims. Because I find that Defendant is entitled to
 summary judgement on Plaintiff’s underlying claims, I need not address the parties’ arguments
 on that issue.


                                                   31
Case 3:18-cv-14867-FLW-LHG Document 32 Filed 07/17/20 Page 32 of 32 PageID: 934



                                                /s/ Freda L. Wolfson
                                                Hon. Freda L. Wolfson
                                                U.S. Chief District Judge




                                      32
